Case 0:18-cv-61017-CMA Document 258 Entered on FLSD Docket 04/04/2019 Page 1 of 13



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 18-61017-CIV-ALTONAGA/McAliley

   FEDERAL TRADE COMMISSION,

          Plaintiff,
   v.

   POINTBREAK MEDIA, LLC; et al.,

         Defendants.
   ________________________________/

                                               ORDER

          On March 11, 2019, Magistrate Judge McAliley entered a Report [ECF No. 251] on

   Plaintiff, Federal Trade Commission’s Motion for Summary Judgment [ECF No. 228]. Judge

   McAliley recommends the Court grant Plaintiff’s Motion and enter a permanent injunction against

   pro se Defendants, Dustin Pillonato and Justin Ramsey. (See Report 32–33). On March 18, 2019,

   Defendants timely filed their Objections [ECF No. 253] to the Report. Plaintiff filed its Response

   to Defendants’ Objections [ECF No. 255] (“Pl.’s Resp. to Objs.”) on March 21, 2019.

          When a magistrate judge’s “disposition” has properly been objected to, as is the case here,

   district courts must review the disposition de novo. Fed. R. Civ. P. 72(b)(3). Defendants timely

   filed objections to the Report (see generally Objs.), and so the Court reviews the record de novo.

   The Court has carefully reviewed the parties’ written submissions, the record, and applicable law.

   For the following reasons, Judge McAliley’s Report is affirmed, and Plaintiff’s Motion for

   Summary Judgment is granted.

                                        I.      BACKGROUND

          The Report details the relevant facts. (See Report 2–15). Judge McAliley relies on

   Plaintiff’s Statement of Undisputed Material Facts [ECF No. 229] (“Pl.’s SOF”), as Defendants
Case 0:18-cv-61017-CMA Document 258 Entered on FLSD Docket 04/04/2019 Page 2 of 13
                                                  CASE NO. 18-61017-CIV-ALTONAGA/McAliley


   failed to file their own statement of material facts. (See Report 3 (citing cases)). The Court agrees

   and fully adopts Plaintiff’s facts here. Given Defendants’ status as pro se litigants, however, the

   Court also considers all evidence Defendants reference in their briefing.

             For brevity, the undersigned outlines the general nature of the case, reserving specific

   reference to the evidence in her analysis below. The dispute involves Plaintiff’s allegations against

   various companies and their principals for deceptive representations, unfair billing practices, and

   abusive telemarketing practices. (See generally First Amended Complaint [ECF No. 109]). Every

   Defendant in the case, other than Pillonato and Ramsey, as principals of Pointbreak Media, LLC

   and Modern Source Media LLC (see id. ¶¶ 16–17), has either settled or has defaulted.

             Plaintiff asks the Court to enter summary judgment, a permanent injunction, and a money

   judgment for $3,367,666.30, jointly and severally, against Pillonato and Ramsey.

   (See generally Mot.). Plaintiff moves for summary judgment on all claims for which Pillonato and

   Ramsey are named as Defendants: (1) Section 5(a) of the FTC act for alleged misrepresentations

   to induce consumers to purchase “claiming and verifying” and Citation Program services under

   both a personal liability and common enterprise theory (Count I) (Am. Compl. ¶¶ 208–10); (2)

   Section 5(a) of the FTC Act for Pointbreak Media’s unfair billing practices (Count II) (see id. ¶¶

   211–13); and (3) Telemarketing Sales Rule (“TSR”), 16 C.F.R. section 310.4(b), arising from

   Pointbreak Media’s initiation of unlawful prerecorded messages and robocalls to numbers on the

   National Do Not Call Registry (Counts III and IV) (see id. ¶¶ 224–27).

             The parties have completed extensive briefing. In all, Plaintiff filed its Motion, Reply

   [ECF No. 241], and Response to Defendants’ Objections. Defendants filed a Response [ECF No.

   234], Surreply [ECF No. 244], and their Objections to the Report. Plaintiff’s Motion is ripe for

   review.



                                                    2
Case 0:18-cv-61017-CMA Document 258 Entered on FLSD Docket 04/04/2019 Page 3 of 13
                                                    CASE NO. 18-61017-CIV-ALTONAGA/McAliley


                                              II.     ANALYSIS

          In her Report, Judge McAliley thoughtfully addresses every argument Defendants raise in

   opposition to Plaintiff’s Motion. (See Report 17–28). The Magistrate Judge also references the

   arguments in Plaintiff’s Motion that Defendants do not challenge. (See generally id.). Having had

   the benefit of reviewing Defendants’ Objections, the undersigned addresses the merits of

   Plaintiff’s Motion by evaluating the four claims against Pillonato and Ramsey. The Court

   concludes by addressing, and ultimately rejecting, Defendants’ remaining objections.

          A. Count I

          In Count I, Plaintiff alleges Pillonato and Ramsey made false, misleading, and

   unsubstantiated   representations,    in    violation   of   Section   5(a)   of   the   FTC    Act.

   (See Am. Compl. ¶ 210). Section 5 prohibits “unfair or deceptive acts or practices in or affecting

   commerce.” 15 U.S.C. § 45(a)(1). To establish a violation of Section 5, Plaintiff must prove: “(1)

   there was a representation, (2) the representation was likely to mislead customers acting reasonably

   under the circumstances, and (3) the representation was material.” F.T.C. v. Tashman, 318 F.3d

   1273, 1277 (11th Cir. 2003) (citations omitted).

          Plaintiff has established all the elements of a claim under Section 5(a) as a matter of law.

   (See Report 17). Defendants have not challenged this conclusion in either their briefing before or

   after the Report. (See generally Resp.; Surreply; Objs.). The Court has independently reviewed

   the evidence and agrees there is no genuine dispute of material fact that Pointbreak Media’s

   robocalls and live sales agent calls violated Section 5(a). In so doing, the undersigned fully adopts

   the Report’s analysis on Count I here. (See Report 17–19).

          But the Court’s analysis does not stop there, for Plaintiff asks the Court to hold Pillonato

   and Ramsey liable for the conduct of Co-Defendants, Modern Spotlight LLC, Modern Spotlight



                                                      3
Case 0:18-cv-61017-CMA Document 258 Entered on FLSD Docket 04/04/2019 Page 4 of 13
                                                  CASE NO. 18-61017-CIV-ALTONAGA/McAliley


   Group LLC, Perfect Image Online LLC, National Business Listings LLC, and DCP Marketing

   LLC (the “Co-Defendants”) under a common enterprise theory. (See id. 19–22). Plaintiff also

   asks the Court to find Pillonato and Ramsey liable for the conduct of the Co-Defendants under a

   personal liability theory. (See id. 22–25). The Court addresses both theories of liability in turn.

          i.      Common Enterprise Liability

           The Court first turns to common enterprise liability. “When a common enterprise exists,

   each corporation may be held liable for the others’ violations.” F.T.C. v. Life Mgmt. Servs. of

   Orange Cty., LLC, 350 F. Supp. 3d 1246, 1257 (M.D. Fla. 2018) (citation omitted).

          Pillonato and Ramsey do not dispute that Modern Source Media, Perfect Image Online,

   National Business Listings, and DCP Marketing, along with Pointbreak Media, were part of a

   common enterprise.      (See generally Resp., Surreply; Objs.). After reviewing the record and

   applicable law, the Court agrees that Modern Source Media, Perfect Image Online, National

   Business Listings, DCP Marketing, and Pointbreak Media were part of a common enterprise.

   (See Report 19–22).

          Defendants only dispute the Magistrate Judge’s conclusion that Modern Spotlight and

   Modern Spotlight Group (the “Modern Spotlight Defendants”) are also part of the common

   enterprise.   (See Resp. 1–4; Surreply 1–2; Objs. ¶ 1).       In support, Defendants supply the

   Declaration of Michael Pocker, another Defendant in the case and the principal of the Modern

   Spotlight Defendants. (See Resp. 10–14).

          Mr. Pocker’s statement reflects that the Modern Spotlight Defendants traded office space

   and Modern Spotlight subleased office space from Pointbreak Media. (See id.). Mr. Pocker also

   states while some employees worked for both Pointbreak Media and the Modern Spotlight

   Defendants, no employees worked for the entities simultaneously. (See id.). To Defendants, this



                                                     4
Case 0:18-cv-61017-CMA Document 258 Entered on FLSD Docket 04/04/2019 Page 5 of 13
                                                 CASE NO. 18-61017-CIV-ALTONAGA/McAliley


   declaration creates an issue of material fact whether the Modern Spotlight Defendants were part

   of the common enterprise. (See id.). The Court disagrees.

          Under the FTC Act, “a corporate entity can be held liable for the conduct of other entities

   where the structure, organization, and pattern of a business venture reveal a common enterprise or

   a maze of integrated business entities.” F.T.C. v. Lanier Law, LLC, 715 F. App’x 970, 979 (11th

   Cir. 2017) (internal quotation marks and citation omitted). In determining if a common enterprise

   exists, courts consider whether the businesses “share office spaces and employees, commingle

   funds, coordinate advertising efforts, and operate under common control.” Id. (citation omitted).

   While courts are expected to weigh these factors, they are primarily tasked with evaluating the

   “pattern and frame-work of the whole enterprise.” F.T.C. v. HES Merch. Servs. Co., No. 6:12-cv-

   1618-Orl-22KRS, 2014 WL 6863506, at *5 (M.D. Fla. Nov. 18, 2014), aff’d, 652 F. App’x 837

   (11th Cir. 2016) (internal quotation marks and citation omitted).

          The Report describes the extensive cooperation between the Modern Spotlight Defendants

   and Pointbreak Media and Modern Source Media to induce customers to purchase their services.

   (See Report 19–21). For example, the companies shared client data. Modern Spotlight Group sold

   its claiming and verification customer leads exclusively to Modern Source Media; and Modern

   Source Media sold its Citation Program services exclusively to Modern Spotlight Group

   customers. (See Pl.’s SOF ¶¶ 56, 58). Modern Spotlight Group also scheduled Citation Program

   sales calls for Modern Source Media; and Modern Source Media provided phone numbers to

   Modern Spotlight Group, which placed claiming and verification robocalls to those numbers.

   (See Declaration of Michael Pocker [ECF No. 229-111] ¶ 57; see also Supplemental Declaration

   of Michael Pocker [ECF No. 241-2] ¶ 4). Tellingly, Modern Source Media’s own employees do

   not distinguish between Modern Source Media and Modern Spotlight Group, telling consumers



                                                   5
Case 0:18-cv-61017-CMA Document 258 Entered on FLSD Docket 04/04/2019 Page 6 of 13
                                                   CASE NO. 18-61017-CIV-ALTONAGA/McAliley


   the companies were a single business. (See Pl.’s Resp. to Objs. 3–4). Ramsey acknowledged that

   Pointbreak Media was completely dependent on Modern Spotlight Group for its survival. (See

   December 14, 2017 E-mail from Ramsey to Pillonato [ECF No. 229-59] 3 (stating “all . . . we have

   . . . “[r]ight now its [sic] pocker and pocker only.” (alterations added))).

           The Report also highlights the following undisputed evidence, which in the aggregate, most

   certainly shows a common enterprise existed between Pointbreak Media and the Modern Spotlight

   Defendants: 1) Pointbreak Media and Modern Spotlight shared a credit card merchant account; (2)

   Pointbreak Media and the Modern Spotlight Defendants used similar robocall and live sales agent

   scripts; (3) Pocker, Pillonato, and Ramsey discussed the companies’ sales scripts with each other;

   (4) Pointbreak Media’s office space and employees became Modern Spotlight Group’s offices and

   employees; and (5) Modern Spotlight Group used similar customer contracts and welcome emails

   as Pointbreak Media. (See Report 20–21 (citing Pl.’s SOF ¶¶ 5, 7, 14, 15, 27, 28, 29)). These

   “undisputed facts demonstrate that the [Modern Spotlight Defendants] operated as part of a

   common enterprise with the other Corporate Defendants.” F.T.C. v. Johnson, 156 F. Supp. 3d

   1202, 1208 (D. Nev. 2015) (alteration added) (entering summary judgment for the FTC and finding

   common enterprise liability existed where entities commingled funds and coordinated their sales

   efforts).

           Despite this compelling, conclusive, and indisputable record evidence, Defendants ask the

   Court to consider, in rigid form, the factors of shared office space, shared employees, and common

   control. (See Objs. ¶ 2). The crux of Defendants’ argument is that a triable issue of fact exists on

   the question of common enterprise liability because Pointbreak Media and the Modern Spotlight

   Defendants did not simultaneously share employees and office space. This argument fails to

   persuade.



                                                      6
Case 0:18-cv-61017-CMA Document 258 Entered on FLSD Docket 04/04/2019 Page 7 of 13
                                                  CASE NO. 18-61017-CIV-ALTONAGA/McAliley


             F.T.C. v. Life Management Services of Orange County, LLC, 350 F. Supp. 3d 1246 (M.D.

   Fla. 2018), is instructive. There, the court was similarly tasked with determining whether common

   enterprise liability existed between two companies, Loyal and LMS. See id. at 1257–58. The

   indisputable record evidence overwhelmingly supported a common enterprise finding, including a

   shared merchant account and LMS submitting identical scripts and documents as Loyal. See id.

   at 1258. That the companies’ addresses were “overlapping” although not identical did not alter

   the court’s conclusion that the evidence was so one-sided for the FTC to prevail on summary

   judgment. Id. (footnote call number and citations omitted).

             So, too, here the undisputed material facts dictate summary judgment in Plaintiff’s favor

   on the question of common enterprise liability. Contrary to Defendants’ insistence, common

   enterprise liability does not require a finding of contemporaneous shared employees and office

   space. Plaintiff need not “prove any particular number of entity connections” or “any specific

   connection.” F.T.C v. Kennedy, 574 F. Supp. 2d 714, 722 (S.D. Tex. 2008). Rather, Plaintiff must

   show that Pointbreak Media and the Modern Spotlight Defendants “maintained an unholy

   alliance.” Id. (internal quotation marks and citation omitted). This, Plaintiff has done. Because

   Mr. Pocker’s Declaration “is insufficient evidence ‘for a jury to return a verdict’ in [Defendants’]

   favor” on the question of common enterprise, “summary judgment [is] appropriate.” Lanier Law,

   LLC, 715 F. App’x at 980 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249) (alterations

   added).

             Given that the Modern Spotlight Defendants are part of the common enterprise, Pointbreak

   Media and Modern Source Media are liable for the Modern Spotlight Defendants’ deceptive sales.

   Ramsey and Pillonato, as principals of Pointbreak Media and Modern Source Media, are therefore

   liable for the entire common enterprise’s wrongdoing.



                                                     7
Case 0:18-cv-61017-CMA Document 258 Entered on FLSD Docket 04/04/2019 Page 8 of 13
                                                  CASE NO. 18-61017-CIV-ALTONAGA/McAliley


          ii.     Personal Liability

          Plaintiff also asks the Court to impose liability on Pillonato and Ramsey through a personal

   liability theory. (See generally Mot.). For the Court to impose personal liability, Plaintiff “must

   first show that the corporation committed violations of those acts for which it is liable.” F.T.C. v.

   Primary Grp., Inc., 713 F. App’x 805, 806–07 (11th Cir. 2017) (per curiam) (citation and footnote

   call number omitted). Once corporate liability is established, Plaintiff must then show “the

   individual knew of the deceptive practices and either participated directly in those practices or had

   the authority to control them.” Id. at 807 (quoting F.T.C. v. IAB Mktg. Assocs., LP, 746 F.3d 1228,

   1233 (11th Cir. 2014)).     The Eleventh Circuit recently explained that “knowledge may be

   established by showing that the individual had actual knowledge of the deceptive conduct, was

   recklessly indifferent to its deceptiveness, or had an awareness of a high probability of

   deceptiveness and intentionally avoided learning of the truth.” Id. (internal quotation marks and

   citations omitted).

          Defendants initially contested a finding of personal liability with respect to the Modern

   Spotlight Defendants’ deceptive sales, focusing on the “control” element of the personal liability

   inquiry. (See Resp. 3). But Pillonato and Ramsey are personally liable for the Modern Spotlight

   Defendants’ deceptive sales because they directly participated in the deceptive sales practices.

   Indeed, Pillonato and Ramsey (1) provided phone numbers for the Modern Spotlight Defendants

   to robocall and a merchant account for them to use; (2) shared welcome emails and contracts with

   them; and (3) coordinated with the Modern Spotlight Defendants on how to transfer customers to

   Modern Source Media. (See Pl.’s SOF ¶¶ 27, 29; see also Supplemental Declaration of Michael

   Pocker ¶¶ 4, 6, 9–10). As Plaintiff points out, day-to-day involvement of the Modern Spotlight

   Defendants’ activities is unnecessary to establish direct participation. (See Pl.’s Resp. to Objs. 7).



                                                     8
Case 0:18-cv-61017-CMA Document 258 Entered on FLSD Docket 04/04/2019 Page 9 of 13
                                                  CASE NO. 18-61017-CIV-ALTONAGA/McAliley


   Where individuals obtained merchant bank accounts for an entity, as Pillonato and Ramsey did for

   Modern Spotlight (see Pl.’s SOF ¶ 27), they directly participated in the entity’s wrongdoing. See

   F.T.C. v. J.L. Publ’ns, Inc., 99 F. Supp. 2d 1176, 1206 (C.D. Cal. 2000). Plaintiff has established

   that Pillonato and Ramsey directly participated in the Modern Spotlight Defendants’ deceptive

   sales practices as a matter of law.

            In their briefing since the Report, Defendants no longer challenge the indisputable

   evidence that they either participated directly in deceptive sales practices (in the case of some

   members of the common enterprise like the Modern Spotlight Defendants) or had the authority to

   control them. Nor could they. (See Report 22–23).

           Instead, Pillonato and Ramsey now argue a triable issue of fact exists on the knowledge

   element of the personal liability inquiry. (See Objs. ¶ 7). Specifically, Defendants insist they

   could not have known of the other entities’ deceptive practices when they opposed all illegal

   activities and instructed employees to not mislead customers into thinking Pointbreak Media and

   Google were one and the same. (See id.). In support, Defendants supply Pointbreak Media’s co-

   owner, Beau Strickland’s testimony, stating Ramsey and Pillonato opposed all illegal activities.

   (See id.).

           The Court must again disagree with Defendants. Mr. Strickland’s testimony amounts to a

   “mere scintilla of evidence” in the context of the entire record establishing Pillonato and Ramsey

   certainly had or should have had knowledge of Pointbreak Media’s deceptive practices, as well as

   the deceptive practices of all the other entities. (Report 23–24 (citation omitted)).

           Indeed, at a minimum, Pillonato and Ramsey should have known of the entities’ (including

   the Modern Spotlight Defendants’) deceptive sales practices. Even if Defendants’ “protestations

   [they were] not aware of the content of the scripts, the texting, or any other illegal behavior” were



                                                     9
Case 0:18-cv-61017-CMA Document 258 Entered on FLSD Docket 04/04/2019 Page 10 of 13
                                                    CASE NO. 18-61017-CIV-ALTONAGA/McAliley


   true, that would be “only because [they] intentionally avoided discovering [them] despite knowing

   that there was a high probability that [the entities were] engaging in” deceptive sales practices.

   Primary Group, Inc., 713 F. App’x at 808 (internal quotation marks and citations omitted;

   alterations added). Plaintiff is therefore entitled to summary judgment on a personal liability

   theory. See F.T.C. v. Williams, Scott & Assocs., LLC, 679 F. App’x 836, 839 (11th Cir. 2017) (per

   curiam) (affirming summary judgment in favor of the FTC finding principal personally liable

   where the undisputed evidence supported the conclusion the individual “should have known about

   [the entity’s] illegal activities.” (alteration added)).

           B. Count II

           Pillonato and Ramsey do not challenge the Magistrate Judge’s findings as to Count II.

   (See generally Objs.). The undersigned has reviewed the Report, the record, and the applicable

   law. For the reasons discussed in detail in the Report, the Court agrees Plaintiff has established

   the absence of a triable issue of fact on the elements of a claim of unfair billing practices under

   Section 5(a) of the FTC Act. (See Report 25–26). Plaintiff is entitled to summary judgment against

   Pillonato and Ramsey on Count II.

           C. Counts III and IV

           Counts III and IV involve allegations Pillonato and Ramsey violated the TSR.

   (See Am. Compl. ¶¶ 224–227). These claims arise from the robocalls Pointbreak Media made,

   including millions of calls to telephone numbers on the National Do Not Call Registry. The

   undisputed evidence supports, and Defendants do not dispute, that (1) Pointbreak Media was a

   telemarketer and a seller under the TSR; and (2) Pointbreak Media, with Pillonato and Ramsey’s

   knowledge, initiated robocalls, including robocalls to telephone numbers on the National Do Not

   Call Registry. (See Report 27).



                                                      10
Case 0:18-cv-61017-CMA Document 258 Entered on FLSD Docket 04/04/2019 Page 11 of 13
                                                   CASE NO. 18-61017-CIV-ALTONAGA/McAliley


           In their initial briefing, Pillonato and Ramsey argued Pointbreak Media calls should benefit

   from the business-to-business exception. (See Resp. 6). The TSR exempts “[t]elephone calls

   between a telemarketer and any business to induce the purchase of goods or services . . . .” 16

   C.F.R. § 310.6(b)(7) (alterations added). The Magistrate Judge correctly rejected Defendants’

   unsupported and conclusory assertion that any calls from Pointbreak Media received by non-

   businesses were made in error. (See Report 28). Even if this assertion were supported by the

   evidence, Defendants’ subjective intentions are irrelevant, as the business-to-business exemption

   only applies to telephone calls between telemarketers and businesses. (See id. (citing Inc21.com

   Corp., 745 F. Supp. 2d 975, 1007 (N.D. Cal. 2010))). Plaintiff thus prevails on summary judgment

   against Defendants on Counts III and IV.

           D. Miscellaneous Objections

           Defendants’ remaining objections all fail to persuade. First, contrary to Defendants’

   contention (see Objs. ¶ 6), the Magistrate Judge correctly recommended a proposed judgment of

   $3,367,666.30 against Pillonato and Ramsey. Under the FTC Act, “courts have justly imposed

   joint and several liability where a common enterprise exists.” F.T.C. v. WV Universal Mgmt.,

   LLC, 877 F.3d 1234, 1240 (11th Cir. 2017) (citation omitted). And “[i]f an individual may be held

   personally liable for corporate violations of the FTC Act . . . nothing more need be shown to

   justify imposition of joint and several liability for the corporation’s restitution obligations.” F.T.C.

   v. Commerce Planet, Inc., 815 F.3d 593, 600 (9th Cir. 2016) (alterations added). Finally, “[i]f two

   or more defendants jointly cause harm, each defendant is held liable for the entire amount of the

   harm; provided, however, that the plaintiff recover only once for the full amount.” Honeycutt v.

   United States, 137 S. Ct. 1626, 1631 (2017) (alteration added; citation omitted).




                                                     11
Case 0:18-cv-61017-CMA Document 258 Entered on FLSD Docket 04/04/2019 Page 12 of 13
                                                  CASE NO. 18-61017-CIV-ALTONAGA/McAliley


          Defendants’ objection ignores “well-established principles of joint and several liability.”

   (Pl.’s Resp. to Objs. 9). The case law makes clear that although Plaintiff cannot collect from

   Pillonato and Ramsey any amount it has already recovered from the other named Defendants, that

   limitation does not change the amount of the money judgment. This objection is overruled.

          Defendants also object to the recommended bans on telemarketing and remotely created

   payment orders (“RCPO[s]”). (See Objs. ¶¶ 4–5). While the Court could reject these two

   objections on the basis that Defendants failed to raise them in their Response or Surreply, the Court

   exercises its discretion to review them on their merits given Defendants’ pro se status.

          Defendants contend the RCPO ban is overbroad because it will prevent them from

   accepting “any all checks.” (Id. ¶ 4). Not so. The Proposed Final Order of Permanent Injunction

   and Monetary Judgment [ECF No. 251-1] (“Proposed Final Order”) only prohibits Defendants

   from accepting a check if it is “initiated or created by or on behalf of the payee.” (Id. 5). As

   Plaintiff notes, an RCPO “is created not by the party on whose account it draws (the payor), but

   rather by the party accepting payment (the payee).” (Pl.’s Resp. to Objs. 9). Because Defendants

   may still accept checks written by their customers, the Proposed Final Order is not overbroad.

          Defendants also object to the telemarketing ban in the Proposed Final Order because it

   “effectively prohibit[s] them from using a telephone in any manner whatsoever in conducting any

   business whatsoever . . . .” (Objs. ¶ 5 (alterations added)). Defendants are again mistaken. The

   Proposed Final Order only precludes Pillonato and Ramsey from using telephones as part of a

   telemarketing sales campaign. (See Proposed Final Order 5). Defendants are otherwise free to

   use telephones in connection with any job or business. Given Defendants’ history of unlawful

   marketing (see Report 15), the telemarketing ban in the Proposed Final Order is not overbroad.




                                                    12
Case 0:18-cv-61017-CMA Document 258 Entered on FLSD Docket 04/04/2019 Page 13 of 13
                                                    CASE NO. 18-61017-CIV-ALTONAGA/McAliley


          Defendants’ objection to the Proposed Final Order’s requirement they turn over certain

   items of jewelry to the Receiver because they purportedly do not possess the requested items fares

   no better. (See Objs. ¶ 3). Plaintiff has supplied receipts showing Ramsey purchased the jewelry.

   (See Certification of Records of Regularly Conducted Activity [ECF No. 241-3]). This evidence

   corroborates the adverse inference that can be drawn from Defendants’ Fifth Amendment

   invocation when asked questions about the items at their depositions. (See Pl.’s Resp. to Objs. 10

   (citations to the record omitted)).

          Finally, Defendants ask “to be heard on the terms of the injunction,” in the event the Court

   does not accept their other objections. (Objs. ¶ 8). Defendants have had the benefit of multiple

   rounds of briefing, including raising objections pertinent to the terms of the Proposed Final Order.

   (See id. ¶¶ 3–5). The undersigned sees no need for yet another round of motion practice on the

   scope of the permanent injunction.

                                             III.   CONCLUSION

          For the foregoing reasons, it is

          ORDERED AND ADJUDGED that the Report [ECF No. 251] is AFFIRMED.

   Plaintiff, Federal Trade Commission’s Motion for Summary Judgment [ECF No. 228] is

   GRANTED. A permanent injunction against Defendants will be entered by separate order.

          DONE AND ORDERED in Miami, Florida, this 4th day of April, 2019.



                                                          _________________________________
                                                          CECILIA M. ALTONAGA
                                                          UNITED STATES DISTRICT JUDGE

   cc:    counsel of record




                                                     13
